In a hybrid proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the City of Long Beach dated December 29, 2003, which revoked a building permit previously issued to the petitioners/plaintiffs on August 12, 2003, and action, inter alia, for a judgment declaring that the petitioners/ plaintiffs are entitled to the building permit, the appeal is from an order of the Supreme Court, Nassau County (Marber, J.), entered February 1, 2010, which granted the motion of the *916petitioners/plaintiffs to disqualify the firm of Meyer, Suozzi, English & Klein, EC., as the respondents/defendants’ cocounsel.
Ordered that the order is affirmed, with costs.
Under the circumstances, the Supreme Court providently exercised its discretion in granting the motion to disqualify the firm of Meyer, Suozzi, English & Klein, EC., as cocounsel for the respondents/defendants (see Kassis v Teacher’s Ins. & Annuity Assn., 93 NY2d 611 [1999]; Solow v Grace & Co., 83 NY2d 303 [1994]; M.A.C. Duff, Inc. v ASMAC, LLC, 61 AD3d 828 [2009]; Columbus Constr. Co., Inc. v Petrillo Bldrs. Supply Corp., 20 AD3d 383 [2005]). Rivera, J.P., Florio, Dickerson and Eng, JJ., concur.